Title: To Benjamin Franklin from James Jay with Franklin’s Note for a Reply, 14 April 1778
From: Jay, James,Franklin, Benjamin
To: Franklin, Benjamin


Sir
Paris, April 14. 1778
Implicit faith on any point, in opposition to every attending circumstance and appearance, is so great a difficulty to a person accustomed to require conviction before he yields assent, that I cannot, notwithstanding the high opinion I entertain of your judgment, acquiesce in either the impropriety or impracticability of indulging me with a passage in the Ship with Mr. Deane and Mr. Gerrard; nor forbear considering, over and over, what may have been your and Mr. Deane’s reasons for excluding me from that conveyance. Among other conjectures which occur to me of the motives to your conduct in that instance, there is one so serious that I cannot but request an explanation on the subject. Improbable as it appears to me, that you should harbour any suspicion of my sincere attachment to the Independance and welfare of our Country, and have been influenced by such considerations, it may nevertheless be the Case. I take therefore the liberty to request that if you have any thing of that kind, even a suspicion, to allege against me, you will candidly declare it, in order that I may vindicate myself to you and the other Commissioners. I am fully aware of the disagreeable effect which an insinuation of that nature, coming from you, would have among our friends; and it is for this reason that I take this step to save you the pain of doing, and myself the chance of sustaining, an unmerited injury. I beg you will favour me with an answer as soon as possible; and I remain Sir Your Very humble Servant
James Jay
Honble: Benjn: Franklin Esqr:
 
Addressed: A Messrs: / Messrs: Franklin, Deane, & Lee.
Notation: James Jai Paris avril 14. 1778.
Endorsed: Being sure that there has been no Intention nor Inclination to offend Sir James Jay, and not being conscious of having done or said any thing that ought to give him Offence, his Note is perfectly unintelligible to the Gentlemen it is directed to.
